DETAILED ACTION
	This Office action is in response to the communication filed on 06/28/2021. Claims 1-15 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application filed May 22, 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged and considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0268773 A1 by Sanaullah et al. (“Sanaullah.”)

Regarding claim 1, Sanaullah discloses an apparatus (Fig. 1, clamshell-housing information system 12) comprising: 
a mounting mechanism to engage with a portable computing device (Fig. 1, lid or upper portion 18 of clamshell-housing information system 12), wherein the portable computing device is to rest on a surface (see Fig. 1 where the clamshell-housing information system 12 was on a projection surface 60)
 a camera connected to the mounting mechanism, wherein the camera is to scan an area on the surface (Fig. 1, camera 48 in portion 18; [0043], cameras 48 and one or more projectors 50 are integrated in each of the information handling systems to scan projection surface illuminated by projector); 
a projection unit connected to the mounting mechanism, wherein the projection unit is to project an image on the surface (Fig. 1, projector 50 in portion 18; [0043], cameras 48 and one or more projectors 50 are integrated in each of the information handling systems to scan projection surface illuminated by projector projecting images of keyboard keys); and 
a communication interface in communication with the camera and the projection unit, wherein the communication interface is to communicate with the portable computing device (Fig. 1, wireless mouse 32; [0041], Desktop, clamshell and tablet information handling systems each generally provide support for end user inputs through peripheral devices, such as physically-separate peripheral keyboards 30, mice 32 through wireless personal area networks).

Regarding claim 5, Sanaullah further discloses the apparatus of claim 1, wherein the communication interface is to communicate with the portable computing device wirelessly ([0041], Desktop, clamshell and tablet information handling systems each generally provide support for end user inputs through peripheral devices, such as physically-separate peripheral keyboards 30, mice 32 through wireless personal area networks).

Regarding claim 6, Sanaullah further discloses the apparatus of claim 1, wherein the image is an extension of a display of the portable computing device ([0043] and [0054], As another example, a projected display output device accepts touches in a manner similar to that of a touchscreen LCD device keyboard extending LCD display device 16 as in Fig. 4). 

Regarding claim 7, Sanaullah further discloses the apparatus of claim 1, wherein the image is a duplicate of a display of the portable computing device ([0057], The end user can highlight text, such as for a copy or to apply a font, by swiping the text at either text window 122 or display 16, and then apply the action to the text at either text window 122 or display 16, such as by pasting copied text directly into text window 122 to in effect paste the text into the application on display 16.)

Regarding claim 13, Sanaullah further discloses the non-transitory machine-readable storage medium encoded with instructions executable by a processor ([0045], Instructions and information being processed are stored in random access memory (RAM) 64, which communicates with processor 62 under the management of firmware executing on a chipset 66 for operation of the information handling system), the non-transitory machine-readable storage medium comprising: 
instructions to receive image data to display via a projection unit, wherein the projection unit is mounted on a display unit (Fig. 1, projector 50 in portion 18; [0043], cameras 48 and one or more projectors 50 are integrated in each of the information handling systems in the lid portion 18 which housed the display that projected a keyboard);
 instructions to render a second display image from the image data with the processor in a base unit, (Fig. 2; [0044], a projected keyboard includes an output device that presents key values as the values are typed upon as executed as a text window) wherein the base unit is to rest on a surface (see Fig. 1 where the clamshell-housing information system 12 lower chassis portion 20 was on a projection surface 60);
instructions to project the second display image on the surface with the projection unit ([0043], projection surface illuminated by projector projecting images of keyboard keys), wherein the display unit is to output a first display image ([0057], typing into projected keyboard 118 to write content for a word processing application displayed at table information handling system 22 displays the typed text both in text window 122 and display 16); 
instructions to receive a gesture over the second display image with a camera; and instructions to convert the gesture to a command at the processor ([0043], Cameras 48 act as depth cameras that determine inputs when end user fingers touch gesture an area where a key is illuminated).

Regarding claim 14, Sanaullah further discloses the non-transitory machine-readable storage medium of claim 13, further comprising instructions to project the second display image as an extension of the first display image ([0043] and [0054], As another example, a projected display output device accepts touches in a manner similar to that of a touchscreen LCD device keyboard extending LCD display device 16 as in Fig. 4).

Regarding claim 15, Sanaullah further discloses the non-transitory machine-readable storage medium of claim 13, further comprising instructions to project the second display image as an duplicate of the first display image ([0057], The end user can highlight text, such as for a copy or to apply a font, by swiping the text at either text window 122 or display 16, and then apply the action to the text at either text window 122 or display 16, such as by pasting copied text directly into text window 122 to in effect paste the text into the application on display 16.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0268773 A1 by Sanaullah in view of Foreign Patent Publication GB 2,337,134 A1 by Chen. 
Regarding claim 2, Sanaullah does not teach the apparatus of claim 1, further comprising a rail to connect the mounting mechanism to the projection unit.
However, in the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 

Regarding claim 3, Sanaullah does not teach apparatus of claim 2, wherein the projection unit is slidable along the rail. 
However, in the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 

Regarding claim 4, Sanaullah does not teach the apparatus of claim 3, wherein the projection unit is pivotably connected to the rail. 
However, in the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 

Regarding claim 8, Sanaullah teaches a portable device (Fig. 1, clamshell-housing information system 12) comprising: 
a base unit to rest on a surface (see Fig. 1 where the clamshell-housing information system 12 lower chassis portion 20 was on a projection surface 60);
a display unit pivotally connected to the base unit, wherein the display unit is to display a rendered output image ([0041], A clamshell-housing information handling system 12 has a housing 14 with a display 16 disposed in a lid portion 18 that is rotationally coupled to chassis portion 20)
a mounting mechanism to engage with edge of the display unit (Fig. 1, lid bezel of lid/ upper portion 18 of clamshell-housing information system 12), 
a projection unit, wherein the projection unit is to project an image on the surface (Fig. 1, projector 50 in lid portion 18; [0043], one or more projectors 50 are integrated in each of the information handling systems to scan projection surface illuminated by projector projecting images of keyboard keys); and a communication interface in communication with the projection unit, wherein the communication interface is to is to receive image data to be projected by the projection unit ([0052], when object response engine 90 detects an object on a projection surface, scan module 108 modifies the scan traced by a projector to exclude a trace through the area that includes the object).
Sanaullah does not teach a rail disposed on the mounting mechanism, wherein the rail is to extend along the edge of the display unit; the projection unit slidably mounted to the rail. 
However, in the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 

Regarding claim 9, Sanaullah does not teach the portable computing device of claim 8, further comprising an arm to connect the mounting mechanism to the projection unit, wherein the arm is to extend a range of motion of the projection unit from the display unit.
However, in the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 

Regarding claim 10, Sanaullah of the combination of references further teaches the portable computing device of claim 9, further comprising a camera proximate to the projection unit, wherein the camera is to scan an area of the surface (Fig. 1, camera 48; [0043], one or more cameras 48 and one or more projectors 50 are integrated in each of the information handling systems. Cameras 48 act as depth cameras that determine inputs when end user fingers touch an area where a key is illuminated by projectors 50). 
However, Sanaullah did not teach the camera was in the arm, however, Sanaullah did teach the input and output detected were supported with cooperation between projector devices and depth camera devices and the camera and the projector were integrated together proximate each other to operate and determine inputs as in paragraph [0043]. In the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector and integrated camera of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 
Regarding claim 11, Sanaullah of the combination of references further teaches the portable computing device of claim 10, wherein the camera is to capture a command generated on the surface ([0043], Cameras 48 act as depth cameras that determine inputs when end user fingers touch an area where a key is illuminated by projectors 50).

Regarding portable 12, Sanaullah did not teach the computing device of claim 11, wherein the projection unit is pivotably connected to the rail to adjust the image.
However, in the art of projector for LCDs, Chen teaches a projection lens unit was mounted slidably to the lens-supporting arm rail for moving away from and toward a rectangular panel of the housing of the device (Chen Fig. 1; Page, 11, lines 1-19). The lens-supporting arm had an end connected pivotally to the housing at upper edge of rectangular panel such as for mounting the LCD (Chen Fig. 1; Page, 11, lines 1-19 and Page 8, 22-27). It would have been obvious before the effective filing date of the invention to have had placed the projector of Sanaullah on a lens-supporting arm. One of ordinary skill in the art would have been motivated to have project the light in the direction of the light beam and having a rotating unit for rotating the image by a predetermined angle and increase focus adjustment of the screen (Chen Fig. 1; Page, 11, lines 1-19). 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621